       Case 1:19-cv-04535-MLB Document 22 Filed 06/04/20 Page 1 of 10




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


 Owners Insurance Company,

                        Plaintiff,     Case No. 1:19-cv-04535

 v.                                    Michael L. Brown
                                       United States District Judge
 Keith Lackey and Julie Thomason,

                        Defendants.

 ________________________________/

                          OPINION & ORDER

      Plaintiff Owners Insurance Company seeks a declaratory

judgment, clarifying its obligations to defend or indemnify Defendant

Keith Lackey in a pending state court insurance action brought by

Defendant Julie Thomason. She moves to dismiss. (Dkt. 10.) The Court

denies her motion.

I.    Factual Background

      In July 2019, Defendant Thomason sued Defendant Lackey in state

court in Newton County, Georgia, for injuries she sustained in a car

accident while riding as a passenger in a vehicle Keith Lackey was

driving. (Dkt. 1 ¶¶ 9–10.) In her state court insurance suit, Defendant
      Case 1:19-cv-04535-MLB Document 22 Filed 06/04/20 Page 2 of 10




Thomason alleges she sustained severe and ongoing physical injuries,

mental anguish, and emotional distress as a result of Keith Lackey’s

negligence in the crash. (Id. ¶ 11.) She seeks damages for her injuries,

along with punitive damages.

     At the time of the accident, Keith Lackey drove a vehicle owned by

Christopher Lackey, his brother and a non-party to this suit. (Id. ¶ 21.)

Christopher Lackey insured the vehicle through a policy with Plaintiff

Owners Insurance Company and is the only named insured on the policy,

not Defendant Keith Lackey.      (Id. ¶¶ 25–27.)    And though they are

related, Defendant Keith Lackey did not reside with his brother

Christopher at the time of the crash. (Id. ¶ 22.)

     According to the allegations in the complaint, not only did

Defendant Keith Lackey not have approval to operate his brother’s car at

the time of the accident, but Christopher Lackey had explicitly withheld

permission to drive it. (Id. ¶¶ 23–24.) And despite being served with

notice after Thomason sued him, Keith Lackey failed to forward the suit

to Owners Insurance and never notified it of the lawsuit — or even of the

accident — as required under the insurance policy. (Id. ¶¶ 15–16, 18.)

But Defendants Thomason and Keith Lackey seek a defense or



                                    2
      Case 1:19-cv-04535-MLB Document 22 Filed 06/04/20 Page 3 of 10




indemnification from Owners Insurance under Christopher Lackey’s

insurance policy coverage. (Id. ¶ 28.)

     In response to Defendant Keith Lackey’s attempt to obtain

coverage, Owners Insurance sent him a letter, reserving its rights to

contest coverage for the claims asserted in the pending state court action

but still retaining counsel to defend him. (Id. ¶¶ 29–30.) In its federal

suit here, Owners Insurance seeks clarification on its obligations,

alleging the insurance policy affords no coverage to Defendant Keith

Lackey and thus it has no duty to defend or indemnify him. (Id. ¶ 31.)

The uncertainty arises from whether Keith Lackey qualifies as a covered

“relative” under the policy; whether Christopher Lackey, as the named

insured, explicitly gave or withheld permission to use the car; and

whether the policy’s prompt notice requirements were satisfied to trigger

coverage. (Id. ¶¶ 32–34.)

     Because of this doubt around coverage, Owners Insurance sued

both Julie Thomason and Keith Lackey, seeking a declaration from the

Court that it has no duty to defend or indemnify Keith Lackey in the state

court action. (Dkt. 1.) Defendant Keith Lackey failed to respond to this

suit and the Clerk has since entered default against him.        (Dkt. 8.)



                                    3
           Case 1:19-cv-04535-MLB Document 22 Filed 06/04/20 Page 4 of 10




Defendant Thomason has now moved to dismiss, arguing no actual

justiciable case or controversy exists. (Dkt. 10.)

II.   Legal Standard

      A.       Motion to Dismiss

      “A pleading that states a claim for relief must contain . . . a short

and plain statement of the claim showing that the pleader is entitled to

relief.”     Fed. R. Civ. P. 8(a)(2).    “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to

‘state a claim for relief that is plausible on its face.’ ” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)). At the motion to dismiss stage, a court accepts all well-

pleaded facts accepted as true and construes all reasonable inferences in

the light most favorable to the plaintiff as the nonmovant. Bryant v.

Avado Brands, Inc., 187 F.3d 1271, 1273 n.1 (11th Cir. 1999). Detailed

factual allegations are not required, but a pleading must offer more than

“labels and conclusions” or “a formulaic recitation of the elements of the

cause of action.” Twombly, 550 U.S. at 555.




                                         4
       Case 1:19-cv-04535-MLB Document 22 Filed 06/04/20 Page 5 of 10




     B.    Declaratory Judgment

     The Declaratory Judgment Act provides that “any court of the

United States . . . may declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief

is or could be sought.” 28 U.S.C. § 2201(a). But in all cases arising under

the Act, “the threshold question is whether a justiciable controversy

exists.” Atlanta Gas Light Co. v. Aetna Cas. & Sur. Co., 68 F.3d 409, 414

(11th Cir. 1995). “This ‘controversy’ must be more than mere conjecture

and must ‘touch the legal relations of parties having adverse legal

interests.’ ” Id. “Whether such a controversy exists is determined on a

case-by-case basis and by the totality of the circumstances.” Am. Ins. Co.

v. Evercare Co., 699 F. Supp. 2d 1355, 1358 (N.D. Ga. 2010) (internal

quotations omitted). In determining whether a plaintiff has met its

burden of establishing the requisite controversy, courts must “look to the

state of affairs as of the filing of the complaint; a justiciable controversy

must have existed at that time.” Atlanta Gas Light, 68 F.3d at 414.

III. Discussion

     Plaintiff Owners Insurance Company seeks a declaration from the

Court, clarifying whether it has any obligation to defend Defendant Keith



                                     5
      Case 1:19-cv-04535-MLB Document 22 Filed 06/04/20 Page 6 of 10




Lackey in the pending state court action. Defendant Julie Thomason

argues Owners Insurance’s complaint is subject to dismissal because it

issued a reservation of rights letter — a position to which it is now

“committed” — and thus no actual controversy exists. (Dkt. 10 at 3.) The

Court disagrees.

     Under the Declaratory Judgment Act, 28 U.S.C. § 2201, an

insurance company may seek a declaration from the federal district

courts about whether it has a duty to defend or indemnify a party in an

underlying liability lawsuit. See, e.g., Bitco Gen. Ins. Corp. v. Kelluem,

No. CV 116-168, 2017 WL 5244803, *4 (S.D. Ga. May 4, 2017). And

Owners Insurance has expressed uncertainty about its duty to defend or

indemnify Defendant Keith Lackey.       It has made no final coverage

determinations about either duty. And the reservation of rights letter

sent to Defendant Keith Lackey made this clear:

     At this time, there are serious questions as to whether you are
     entitled to insurance coverage under this policy for the
     injuries and damages arising out of the automobile accident
     that forms the basis of this claim and the above-referenced
     lawsuit filed by Julie Thomason.

     [. . .]

     For these reasons, . . . Owners Insurance Company will be
     continuing its investigation into the subject accident and the


                                    6
      Case 1:19-cv-04535-MLB Document 22 Filed 06/04/20 Page 7 of 10




     claims asserted against you, take whatever steps are
     necessary to protect our mutual interests, and provide a
     defense to you in the above-referenced lawsuit, with the
     understanding that we do so under a complete reservation of
     rights under the above-referenced policy, and without waiving
     our right to disclaim or deny coverage in the future.

     [. . .]

     Owners Insurance Company also expressly reserves the right
     to withdraw from the defense of this litigation should it be
     determined that no coverage exists. To that end, Owners
     Insurance Company may file an action for declaratory
     judgment in order to resolve the outstanding coverage issues.
     In that action for declaratory judgment, Owners Insurance
     Company would seek a determination from a court of
     appropriate jurisdiction as to whether the claims asserted
     against you in the above-styled lawsuit are covered under any
     insurance contract issued by Owners Insurance Company.

(Dkt. 1-4 at 6–7 (emphasis added).) Although Owners Insurance is now

defending Keith Lackey in the state court action, it is contesting its

obligation to do so and seeks from the Court a clarification of those

obligations.   The Court thus disagrees with Defendant Thomason’s

contention that no case or controversy exists in this declaratory judgment

action. See Travelers Indem. Co. of Am. v. Williams, No. 1:09-cv-01537-

JOF, 2011 WL 13176104, at *3 (N.D. Ga. Mar. 16, 2011) (allowing

declaratory judgment action to proceed where insurer “agreed to defend




                                    7
       Case 1:19-cv-04535-MLB Document 22 Filed 06/04/20 Page 8 of 10




under a reservation of rights” and “positively demonstrated its belief that

coverage is still at issue”).

      In support of her motion to dismiss, Defendant Thomason argues

that “[i]f the insurer has made a determination to reserve rights or to

deny coverage it cannot later avail itself of the declaratory judgment to

ratify its coverage decision and duties with respect to the policy.” (Dkt.

10 at 4.) But that statement contradicts Georgia law, which has a “strong

policy preference for defending possible insureds while filing a

declaratory judgment to clarify coverage.” Dunn v. Columbia Nat’l Ins.

Co., 418 F. Supp. 3d 1192, 1203 (N.D. Ga. 2019).

      She also cites United Specialty Insurance Co. v. Cardona-Rodriguez

to support her argument that no case or controversy exists. 835 S.E.2d 1

(Ga. Ct. App. 2019). But those facts do not match up. In that case, the

insurer did issue a reservation of rights letter, but its “conduct in

defending under a reservation of rights [did] nothing to create a

justiciable controversy.” Id. at 5. Instead, the insurer admitted policy

coverage up to a $25,000 limit but “steadfastly denied coverage over that

amount, without qualification. [The insurer] has no uncertainty with

regard to its duty to defend and asserted none in its petition for



                                     8
       Case 1:19-cv-04535-MLB Document 22 Filed 06/04/20 Page 9 of 10




declaratory judgment.” Id. There simply was no uncertainty giving rise

to a justiciable case or controversy.

     In contrast, Owners Insurance questions its duty to defend or

indemnify Defendant Keith Lackey.           And it has made no final or

definitive determinations about insurance coverage for either. Instead,

it has elected to provide representation in the pending state court action

under a reservation of rights, while the Court decides the outstanding

questions of insurance coverage. See Williams, 2011 WL 13176104, at

*2–3. This is the prototypical fact pattern for a declaratory judgment

action filed by a “diligent insurer.” See Dunn, 418 F. Supp. 3d at 1203

(contrasting “more diligent insurers” that properly filed declaratory

judgment actions with one that “blatantly ignored Georgia’s strong policy

preference” by failing to seek declaration).

     Taking the allegations in the complaint as true — as the Court must

on a motion to dismiss — this case concerns an actual live controversy

that is concrete and particularized: whether Plaintiff Owners Insurance

Company is contractually obligated to defend or indemnify Defendant

Keith Lackey against Defendant Julie Thomason in the pending state




                                        9
      Case 1:19-cv-04535-MLB Document 22 Filed 06/04/20 Page 10 of 10




action. Because of this, Defendant Julie Thomason’s motion to dismiss

lacks merit and must be denied.

IV.   Conclusion

      The Court DENIES Defendant Julie Thomason’s Motion to Dismiss

(Dkt. 10).

      SO ORDERED this 4th day of June, 2020.




                                    10
